Title: To Thomas Jefferson from Madame d’Anterroches, 24 February 1789
From: Anterroches, MMe d’
To: Jefferson, Thomas


Puy d’Arnac, near Tulle, Bas Limousin, 24 Feb. 1789. Since there are no longer any packet boats, she asks TJ to help her get in touch with her son, at “élisabethtown près de newyorck,” the Chevalier d’Anterroches, who married an American and has lived in America for 14 years; Moustier and Otto both wrote of him “dans les termes des plus grands éloges et de la plus grande affection,” and he is well regarded. The mother has not heard from him since last April, and she would like TJ to forward to him a small package weighing about 7 to 9 pounds. Apologizes for the liberty taken, but knows that TJ has forwarded other packages that she has sent her son.
